94 F.3d 642
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles Arthur LOVELESS, Defendant-Appellant.
No. 95-5682.
United States Court of Appeals, Fourth Circuit.
Aug. 14, 1996.

Roger G. Nord, Fairfax, Virginia, for Appellant.  Helen F. Fahey, United States Attorney, Michael E. O'Hare, Special Assistant United States Attorney, Alexandria, Virginia, for Appellee.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Charles Arthur Loveless seeks to appeal his 18-month sentence for escape, 18 U.S.C.A. § 751(a) (West Supp.1996).  Loveless, who is HIV positive, contends that the district court erred in refusing him a departure below the guideline range under USSG § 5K2.11, p.s.*  (avoidance of greater harm), or USSG § 5H1.4, p.s.  (extraordinary physical impairment).  The district court's decision not to depart is not reviewable on appeal.   United States v. Bayerle, 898 F.2d 28, 31 (4th Cir.), cert. denied, 498 U.S. 819 (1990).


2
We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 United States Sentencing Commission, Guidelines Manual (Nov.1994)